Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I including Claims 1-12 in the reply filed on 07 March 2022 is acknowledged. The cancellation of non-elected Claims 13-20 is also acknowledged.

Information Disclosure Statement
The IDS filed 07 June 2021 does not indicate any non-patent literature (NPL) documents. However, the file wrapper includes two NPL document copies. These documents have not been considered as their identification and relevance is not clear on the record.

Specification
The disclosure is objected to because although instant [0059] refers to figure 3, this description appears to correspond to figure 2 and there does not appear to be any other references in the specification to figure 3. As such, figure 3 does not appear to be described by the instant specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikezoe (JP 2007026857 A and its machine translation provided with the IDS filed 07 June 2021).
Regarding Claim 1, Ikezoe teaches a fuel cell stack (see especially figure 3 noting that all figure references are to this figure), comprising: a plurality of first graphite bipolar plates (combination of second and third separators 13 and 14, see [0027] indicating that the separators may be a carbon material which would include the claimed graphite material), each of the first bipolar plates comprising a first surface (left surface of each third separator 14) and a second surface (right surface of each second separator 13) opposite to each other, the first surface defining an air flow channel (oxidant gas flow path 7, see [0026] indicating that the oxidant gas is air), the second surface defining a hydrogen gas flow channel (fuel gas flow path 6, see again [0026] also indicating that the fuel gas is hydrogen), and a cooling flow channel being defined between the first surface and the second surface (cooling water flow paths 8); a plurality of second graphite bipolar plates (first separators 12, see again [0027]), at least one of which being disposed between two adjacent first graphite bipolar plates (see figure 3 showing a repeating pattern of first separators 12, third separators 14 and second separators 13 forming a stack), each of the second graphite bipolar plates comprising a third (left surface of each first separator 12) and a fourth surface (right surface of each first separator 12) opposite to each other, the third surface defining the air flow channel (oxidant gas flow path 7), and the fourth surface defining the hydrogen gas flow channel (fuel gas flow path 6); and a plurality of reacting units (membrane-electrode assemblies, MEA, 11a and 11b), one of which being disposed between any two adjacent bipolar plates (see figure 3 showing the plurality of MEA 11a each between two adjacent first separators 12 and third separators 14 the plurality of and MEA 11b each between two adjacent first separators 12 and second separators 13); wherein an air-channel opening of the air flow channel of any of the bipolar plates and a hydrogen-channel opening of the hydrogen gas flow channel of an adjacent bipolar plate are in alignment with and 
Regarding Claim 2, Ikezoe further teaches that each of the first graphite bipolar plates (second and third separators 13 and 14) further comprises a cathode plate (third separator 14) comprising a first cathode surface (left surface of each third separator 14 adjacent to the first MEA 11a on the cathode side, see [0026]) and a second cathode surface (right surface of each third separator 14 adjacent to the second separator 13) opposite to each other, and the first cathode surface being the first surface; and a anode plate (second separator 13) comprising a first anode surface (the left surface of each second separator 13 adjacent to the third separator 14), and a second anode surface (the right surface of each second separator adjacent to the second MEA 11b on the anode side, see again [0026]), the second anode surface being the second surface, the second anode surface defining the hydrogen gas flow channel (fuel gas flow path 6), and the first anode surface being in contact with the second cathode surface.
Regarding Claim 3, Ikezoe further teaches that the cooling gas flow channel (cooling water flow paths 8) and the hydrogen gas flow channel (fuel gas flow channel 6) are arranged in a staggered manner (the cooling water flow paths 8 and the fuel gas flow channels 6 are staggered along the horizontal length of the fuel cell stack, thereby meeting the claim; see examiner’s note in the conclusion section of this office action regarding this structural feature). 
Regarding Claim 4-6, the examiner notes that the claim recitations “formed by using a laser etching method” and “formed by using a high-energy laser” (instant specification [0048] indicating that the “high energy laser” includes a nanosecond laser, a picosecond laser, or a femtosecond laser) represent product by process limitations. Patentability of product claims is based on the structure of the claimed product. Because Ikezoe appears to meet the claim structurally, and it is the examiner’s position that the claimed laser processes to not impart any additional structure not met by Ikezoe, the claim is 
Regarding Claim 7, Ikezoe further teaches that each of the reacting units (MEA 11) comprises: two gas diffusion layers opposite to each other; and a membrane electrode assembly disposed between the two gas diffucion layers (see [0021] indicating a fuel gas diffusion layer opposite an oxidant gas diffusion layer with ion exchange membrane including catalysts for the anode and cathode therebetween).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6 are additionally rejected, in the alternative, under 35 U.S.C. 103 as being unpatentable over Ikezoe as applied to Claim 1 above, in view of Sugita (JP2000082475A and its machine translation provided by the examiner with this office action).

However, Sugita also teaches graphite separators for fuel cells (see title) and particularly teaches that channels (zigzag groove 11) may be made on the graphite using laser machining (see [0020]) as an improvement over typical press-molding (see [0005]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize laser machining, reading on the claimed laser etching, in order to easily and inexpensively manufacture the claimed graphite bipolar plates (see Sugita [0014]).

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ikezoe as applied to Claim 1 above.
Although Ikezoe teaches ribs defined between adjacent flow channel (see rib structure on each surface of each separator 12-14), Ikezoe is silent as to the particular measurements of the thickness of each gas diffusion layer, width of the air flow channel, hydrogen gas flow channel, and cooling channel, width of ribs, thickness of the first and second graphite bipolar plate and thickness at a bottom of the bottom of the air flow channel and hydrogen flow channel. However, MPEP 2144.04 IV A indicates that changes to size and proportion are obvious. The examiner asserts that the dimensions of each of the claimed components listed above would be appropriately selected by one of ordinary skill in the art before the effective filing date of the claimed invention in order to efficiently size the gas flow channels 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
An additional, duplicative rejection of the claims above can be made over Kasahara (JP 2015153568 A), as cited on the IDS filed 07 June 2021, which teaches a similar structure to that of Ikezoe except that the hydrogen gas flow channel (fuel flow path 6) and the cooling gas flow channel (first cooling mechanism 10) are staggered in a similar manner to that shown in instant figure 1, which particularly applies to instant Claim 3.
See also Fukishima (JP 2004335121 A), newly cited, regarding the laser formation of channels.
An additional, duplicative rejection of the claims above can be made over Lösche-Ter Horst (US 11152627 B2), newly cited.
An additional, duplicative rejection of the claims above can be made over Liqing (CN2632870Y), as cited on the IDS filed 07 June 2021.
An additional, duplicative rejection of the claims above can be made over Yang (CN1635643), as cited on the IDS filed 07 June 2021.
See also Sun (CN 109935851 A), as cited on the IDS filed 07 June 2021 regarding the particular measurements required by instant Claims 8-12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723